Name: 2014/555/EU: Decision of the European Parliament of 3Ã April 2014 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2012, Section VI Ã¢  European Economic and Social Committee
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2014-09-05

 5.9.2014 EN Official Journal of the European Union L 266/132 DECISION OF THE EUROPEAN PARLIAMENT of 3 April 2014 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2012, Section VI  European Economic and Social Committee (2014/555/EU) THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2012 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2012 (COM(2013) 570  C7-0278/2013) (2),  having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2012, together with the institutions replies (3),  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2012 pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to Article 314(10) and Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6), and in particular Articles 164, 165 and 166 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0218/2014), 1. Grants the Secretary-General of the European Economic and Social Committee discharge in respect of the implementation of the European Economic and Social Committees budget for the financial year 2012; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 56, 29.2.2012. (2) OJ C 334, 15.11.2013, p. 1. (3) OJ C 331, 14.11.2013, p. 1. (4) OJ C 334, 15.11.2013, p. 122. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 298, 26.10.2012, p. 1.